DISSENTING OPINION
Tilson, Judge:
In the case of United States v. American Textile Engineers, 26 C. C. P. A. 48, T. D. 49597, in holding that the hygrolit machine was a textile machine, the appellate court went no further *79than to state that the Summary of Tariff Information referred to “machines for winding both raw silk and spun silk, as well as rayon, into various forms, bobbins, cops, skeins, ‘beams’, and there are other shapes for dyeing, or weaving in the loom,” as textile machines, with the inflection, of course, that the court considered such machines to be textile machines.
The appellate court in said decision also stated as follows:
Tho hygrolitic process actually changes the character of the yarn; gives it elasticity; strengthens it; and lessens its tendency to kink by “setting the twist.”
The record in this case shows that these are not “machines for winding both raw silk and spun silk, as well as rayon, into various forms, bobbins, cops, skeins, ‘beams’ and * * * other shapes for dyeing, or weaving in the loom.” The record in this case does show that the operation performed by these machines does not actually change the character of the yam; that it does not give it elasticity; that it does not strengthen it; and that it does not lessen its tendency to kink by “setting the twist.”
It is my view that since the evidence in this case does not bring these machines within either of the two classes of machines referred to by the appellate court in the American Textile case, supra, these machines are not textile machines.
In the American Textile case, supra, the appellate court reviewed its previous decisions in the cases of Whitlock Cordage Co. v. United States, 13 Ct. Cust. Appls. 656; Jett v. United States, 18 C. C. P. A. 86; Jefferson v. United States, 18 C. C. P. A. 322, and Passaic Worsted Co. v. United States, 17 C. C. P. A. 459. Under the pronouncements on this subject, as they now stand, I do not feel justified in going further than the appellate court went in the American Textile case, supra, which I would be required to do if I should hold these machines to be textile machines.
For the reasons stated I therefore decline to join my associates in holding these machines to be textile machines.